[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               JUNE 26, 2008
                               No. 07-15060
                                                             THOMAS K. KAHN
                           Non-Argument Calendar
                                                                 CLERK
                         ________________________

                 D. C. Docket No. 07-00008-CR-ORL-19-KRS

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

SHAWN TREMAINE HILL,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 26, 2008)

Before ANDERSON, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Shawn Tremaine Hill, following a guilty plea, appeals his convictions and
sentences for one count of conspiracy to possess with intent to distribute five

grams or more of crack cocaine, one count of possession with intent to distribute 5

or more grams of crack cocaine, and one count of possession with intent to

distribute crack cocaine, in violation of 21 U.S.C. §§ 846 and 841. On appeal he

argues that the district court abused its discretion in rejecting his initial guilty plea,

and that the district court violated his Sixth Amendment right to confrontation

when it denied his counsel’s request to examine a codefendant at that

codefendant’s change of plea hearing. He further argues that, although the district

court did not err in sentencing him under the guidelines in effect at the time of his

sentencing, the recent amendment to the sentencing guidelines decreasing the

sentencing disparities between crack cocaine and powder cocaine should be used to

reduce his sentence.

       Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error.

                                             I.

       We have an obligation to review, sua sponte, our jurisdiction. United States

v. Cartwright, 413 F.3d 1295, 1299 (11th Cir.2005). Questions of jurisdiction are

reviewed de novo, id., and we lack jurisdiction to hear appeals directly from

federal magistrates. United States v. Brown, 441 F.3d 1330, 1352 (11th Cir.



                                             2
2006), cert. denied, 127 S. Ct. 1149 (2007); Fed.R.Crim.P. 59 (failure to file

objections with the district court waives a defendant’s right to review).      Further, a

defendant’s plea of guilty forecloses all non-jurisdictional defects in that

defendant’s court proceedings. United States v. Yunis, 723 F.2d 795, 796 (11th

Cir. 1984).

       Because Hill failed to appeal the magistrate judge’s decision to initially

reject his guilty plea to the district court, we lack jurisdiction to entertain his claim

of magistrate judge error. Further, because the right to confront an adverse witness

is non-jurisdictional, Hill’s unconditional guilty plea foreclosed his right to assert

this issue on appeal. Accordingly, his convictions are affirmed.

                                            II.

       We review a district court’s factual findings for clear error and its

application of the Guidelines to those facts de novo. United States v. Kinard, 472
F.3d 1294, 1297 n.3 (11th Cir. 2006). A defendant is to be sentenced under the

guidelines that are in effect on the date that the defendant is sentenced. U.S.S.G.

§ 1B1.11(a). In the event that the sentencing range upon which a defendant is

sentenced is subsequently lowered by the sentencing commission, a defendant may

move for a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2). U.S.S.G.

§ 1B1.10. Specifically, § 3582 section provides that:



                                            3
               in the case of a defendant who has been sentenced to a
               term of imprisonment based on a sentencing range that
               has subsequently been lowered by the Sentencing
               Commission pursuant to 28 U.S.C. 994(o), upon motion
               of the defendant or the Director of the Bureau of Prisons,
               or on its own motion, the court may reduce the term of
               imprisonment, after considering the factors set forth in
               section 3553(a) to the extent that they are applicable, if
               such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(2).

      Because Hill alleges no error on the part of the district court, we affirm his

sentence. Moreover, the remedy available to Hill under the guidelines, and as

stated under 18 U.S.C. § 3582, is to move the district court for a reduction in

sentence based on the newly enacted amendment. Accordingly, Hill’s convictions

and sentences are affirmed.

      AFFIRMED.1




      1
          Hill’s request for oral argument is denied.

                                                 4